Citation Nr: 0826683	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  03-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 2006, the Board remanded this case to the RO for 
further development.

In May 2008, the veteran's representative, on the veteran's 
behalf, submitted additional evidence.  In July 2008, the 
veteran's representative, on the veteran's behalf, submitted 
an Appellant's Post-Remand Brief that included a waiver of 
initial RO consideration for that additional evidence.  See 
38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The probative weight of the evidence does not support a 
finding that the veteran's symptoms or stressors have met the 
criteria for a diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating his alleged 
stressors in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in October 2002, prior to the 
initial adjudication of his claim in the November 2002 rating 
decision at issue.  Additional VCAA letters were sent to the 
veteran in August 2005, October 2006, January 2008, and 
February 2008.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
May 2006, August 2006, and October 2006, including as it 
relates to the downstream disability rating and effective 
date elements of his claim.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service personnel records, VA 
medical records, VA examination reports, private medical 
records, Social Security Administration (SSA) records, and 
statements from the veteran and his representative.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

According to 38 C.F.R. § 3.304(f) (2007), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See Gaines v. West, 11 Vet. App. 353, 357-58 
(1998); West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a 
medical opinion diagnosing PTSD after the fact does not 
suffice to verify the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2007).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran's DD Form 214 confirms that he served in Vietnam, 
but it does not show that he was awarded any medals 
indicative of combat.  The veteran's military occupational 
specialty (MOS) in service was a crawl tractor operator.  As 
there is no objective evidence showing his participation in 
combat, the law requires that his claimed stressors be 
independently corroborated by evidence other than his lay 
testimony or the diagnosis of PTSD.

With regard to whether the veteran has met the criteria for a 
diagnosis of PTSD, the Board has thoroughly reviewed the 
claims file and concludes that the weight of the evidence 
preponderates against such a finding.  The pertinent medical 
evidence consists of VA therapy progress notes from the 
Highland Drive VA Medical Center (VAMC) dated September 2002 
to March 2006; VA examination reports from November 2002, 
June 2003, and February 2008; statements from the Omega Team 
Medical Director (B.F., M.D.) at the Highland Drive VAMC 
dated in April 2003, February 2004, July 2005, and April 
2008; private medical reports dated in June 2003, October 
2003, and October 2004; a May 2004 statement from S.J.A., 
Ph.D., the veteran's private psychologist; and a December 
2005 statement from S.C., M.D., the veteran's private 
psychiatrist.

In VA therapy progress notes dated in September 2002, October 
2002, and November 2002, the veteran was referred to as a 
"Vietnam combat veteran" and a diagnosis of PTSD was 
rendered, pending verification of stressors.  (Emphasis 
added).  The Board notes that this conditional diagnosis was 
provided each time by a nurse and not by a medical doctor.  
In addition, such diagnoses and impressions were derived from 
individual therapy sessions rather than from formal 
psychological examinations, and thus such evidence is not as 
probative as a formal examination report.  Furthermore, with 
no objective evidence showing the veteran's participation in 
combat, the linking of a PTSD diagnosis to combat experiences 
is unwarranted and cannot be substantiated by the 
preponderance of the evidence in the record.

At his November 2002 VA examination, the veteran's claims 
file and medical records were reviewed.  At this encounter, 
psychological test results were inconsistent with the 
veteran's self-reported combat experiences as well as his 
clinical presentation; it was noted that the tests results 
seemed to reflect an exaggeration of symptom severity.  The 
veteran was diagnosed with obsessive-compulsive disorder 
(OCD), major depressive disorder secondary to multiple life 
stressors, and obsessive-compulsive personality.  The VA 
examiner noted that the veteran did not meet DSM-IV criteria 
for the diagnosis of PTSD in terms of a specific, identified 
stressor that meets Criterion A, which is required for the 
PTSD diagnosis to be made.

In VA therapy progress notes dated from December 2002 through 
March 2003, a diagnostic impression of "symptoms of PTSD" 
was repeatedly noted.  However, once again, such diagnostic 
impressions were derived from individual therapy sessions 
with the veteran and were based upon the veteran's reported 
symptoms and reported stressors.  There is no evidence to 
indicate that the clinician based his or her impressions on a 
formal psychological examination of the veteran, and thus 
those impressions are not as probative as a formal 
examination report.

In VA therapy progress notes dated from March 2003 through 
June 2003, the veteran was diagnosed with anxiety disorder 
not otherwise specified (NOS) and factitious disorder.

In an April 2003 statement, B.F., M.D. referred to the 
veteran as having "combat related PTSD" as well as OCD, 
that by history began during his service in Vietnam.  Dr. 
B.F. went on to say that the veteran served as a combat 
engineer in Vietnam who was under heavy fire.  He also stated 
that the veteran was enrolled in a Vietnam Combat Group at 
the Highland Drive VAMC PTSD Clinic.  However, Dr. B.F. did 
not indicate in his statement that he reviewed the claims 
folder, that he examined the veteran, or that he could 
provide a formal diagnosis of PTSD based upon requisite DSM-
IV criteria.

In June 2003, private medical reports from Allegheny Mental 
Health Associates show that a provisional diagnosis of PTSD 
was rendered, as was an Axis I diagnosis of PTSD.  However, 
although this diagnosis was based upon the veteran's 
complaints of symptoms of PTSD, the clinician noted the 
"diagnostic complexities" of PTSD and did not address any 
of his reported stressors, which is required for a PTSD 
diagnosis under DSM-IV.

Thereafter, at his June 2003 VA examination, the veteran's 
claims file and medical records were reviewed.  The VA 
examiner noted that Dr. B.F.'s April 2003 diagnosis of PTSD 
was based on verbal reports from the veteran, without the 
benefit of any psychological testing or review of the claims 
file.  At this encounter, psychological testing produced 
grossly elevated results suggestive of a factitious disorder 
or malingering as related to PTSD.  It was noted that the 
reported severity of the veteran's symptoms and the test 
results were particularly incongruent with the severity of 
his self-reported stressors.  The veteran was diagnosed with 
OCD.  The VA examiner stated that the veteran did not clearly 
meet criteria for a mood or anxiety disorder aside from OCD.

In an October 2003 private medical report, an Axis I 
diagnosis of PTSD was rendered.  However, once again, this 
diagnosis was based upon the veteran's complaints of symptoms 
of PTSD, and the report did not address any of his alleged 
stressors.

In a February 2004 statement, associated with the claims file 
as part of the Social Security Administration (SSA) records 
for the veteran, Dr. B.F. stated that he was treating the 
veteran for depressive disorder NOS and anxiety disorder NOS.  
He acknowledged that the veteran had some symptoms consistent 
with a diagnosis of PTSD, but significantly went on to state 
that he could not render a diagnosis of PTSD because the 
veteran did not meet the full criteria for such diagnosis, 
most importantly the presence of a verifiable stressor.

In a May 2004 statement, S.J.A., Ph.D. stated that she had 
been seeing the veteran for the past seven months for 
individual psychotherapy.  She then offered an Axis I 
diagnosis of PTSD.  However, Dr. S.J.A. did not indicate in 
her statement that she reviewed the claims folder, that she 
examined the veteran, or that she could provide a formal 
diagnosis of PTSD based upon requisite DSM-IV criteria.

In an October 2004 private psychological assessment, the 
private examiner gave a diagnostic impression of PTSD.  
However, no review of the veteran's claims file was noted in 
the assessment report.  In addition, no discussion of DSM-IV 
criteria was provided in connection with the proffered 
diagnosis of PTSD.

In a July 2005 statement, Dr. B.F. noted that the veteran 
continued to be treated in the PTSD/Behavioral Medicine 
Clinic at the Highland Drive VAMC and that the veteran had 
been diagnosed with anxiety disorder NOS (having symptoms of 
PTSD and OCD).  No diagnosis of PTSD was provided.

In a December 2005 statement, S.C., M.D. stated that the 
veteran suffered from PTSD with several active symptoms.  
However, Dr. S.C. did not indicate in his statement that he 
reviewed the claims folder, that he examined the veteran, or 
that he could provide a formal diagnosis of PTSD based upon 
requisite DSM-IV criteria.

In a March 2006 VA therapy progress note, Dr. B.F. 
acknowledged that he was not an "authority of authenticity" 
with regard to the ribbons and citations that the veteran had 
received while in the military and which the veteran claimed 
as being related to combat in Vietnam.  Dr. B.F. stated that, 
for clinical purposes, he was changing his diagnosis of the 
veteran to combat related PTSD.  However, this change of 
diagnosis was based entirely on verbal accounts from the 
veteran; it was not supported by psychological test results 
or supplemented by an analysis of DSM-IV criteria.

At his February 2008 VA examination, the veteran's claims 
file and medical records were reviewed and summarized 
thoroughly in the examination report.  The VA examiner noted 
that the results of this encounter were "entirely 
consistent" with those acquired during the November 2002 and 
June 2003 VA examinations.  The veteran was diagnosed with 
dysthymic disorder (unrelated to military service) and OCD 
(unrelated to military service).  The VA examiner noted that 
the veteran did not report exposure to a verifiable combat-
related trauma during his Vietnam service, according to DSM-
IV, and therefore no diagnosis of PTSD was possible.  It was 
also noted that the veteran's stressor reports were 
inconsistent and contradictory.  In addition, the VA examiner 
concluded that the veteran did not present symptoms 
consistent with PTSD, noted the veteran's history of symptom 
exaggeration, and stated that the veteran clearly misstated 
his symptomatology.  In conclusion, the VA examiner stated: 
"Overall, the veteran does not meet either symptom criteria 
or exposure criteria for diagnosis of post-traumatic stress 
disorder, and there appears to be no link between his current 
symptoms and his reported stressors."

In an April 2008 statement, Dr. B.F. reiterated his clinical 
diagnosis of PTSD secondary to the veteran's self-reported 
combat stressors.  However, once again, the Board notes that 
Dr. B.F. failed to state that he reviewed the claims folder 
or that he could base his diagnosis of PTSD on DSM-IV 
diagnostic criteria.

In summary, despite diagnoses of PTSD being noted in a number 
of treatment records in the claims file, these diagnoses 
appear to be entirely based on the veteran's own self-report 
of his history without any review of the claims file.  The 
Board concludes that a diagnosis of PTSD based on 
uncorroborated stressors is not probative.  Furthermore, the 
Board notes that the veteran's treatment records are 
inconsistent in that the veteran is sometimes diagnosed with 
PTSD, while at other times no diagnosis or history of PTSD is 
indicated at all.

The Court has held that the Board may favor the opinion of 
one competent medical professional over that of another, so 
long as an adequate statement of reasons and bases is 
provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Given the nature of the statements of Drs. B.F., S.J.A., and 
S.C., the Board finds them to be of limited probative value 
on the question of whether the veteran has PTSD due to 
service.  The Board grants a substantially greater amount of 
probative value to the VA examination reports from November 
2002, June 2003, and February 2008.  On each of those 
occasions, a VA examiner thoroughly reviewed the veteran's 
claims file before concluding that the veteran did not meet 
the diagnostic DSM-IV criteria for PTSD.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's symptoms and stressors 
have met the criteria for a diagnosis of PTSD.

Hence, where, as here, competent evidence does not establish 
the disability for which service connection is sought, there 
can be no valid claim for service connection for that 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claim for service connection for PTSD 
must be denied because the first essential criterion for a 
grant of service connection - medical evidence diagnosing 
PTSD in accordance with § 4.125(a) (i.e., DSM-IV) - has not 
been met.

However, even if the Board were to presume, for the sake of 
argument, that the veteran currently does have a diagnosis of 
PTSD, it still must be determined whether there is sufficient 
evidence to confirm the occurrence of stressful events that 
the veteran alleges to have witnessed while he was in 
service, before service connection can be established.  A 
medical opinion diagnosing PTSD after the fact does not 
suffice to verify the occurrence of any claimed in-service 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

As stated above, there is no objective evidence showing the 
veteran's participation in combat while serving in the 
military.  Therefore, the law requires that his claimed 
stressors be independently corroborated by evidence other 
than his lay testimony or the diagnosis of PTSD.

According to his February 2008 VA examination report, the 
veteran has alleged five in-service stressors: (1) witnessing 
numerous mortar attacks, including seeing a man get hit in 
the face with a mortar; (2) hiding under a bulldozer during a 
period of heavy artillery fire and then having to stay at the 
scene after the rest of his unit was taken back to base; (3) 
being hit by a phosphorous grenade while walking back to his 
bunker, which knocked him unconscious and peeled the skin off 
of his feet and forearms; (4) witnessing a Vietnamese man 
throw a dead child under the Jeep in front of his; and (5) 
having a general fearfulness of being left out in the field 
to run the bulldozers.

With regard to all five of the veteran's reported stressors, 
the VA examiner pointed out the inaccuracies and 
inconsistencies of each account and listed these in the 
February 2008 examination report.  While the Board 
acknowledges that the veteran received a Soldier's Medal in 
October 1971 for "heroism not involving actual conflict with 
an armed enemy in the Republic of Vietnam," it is 
significant to note that this Soldier's Medal was awarded to 
the veteran because, while walking through the compound at Vi 
Thanh in Vietnam on June 12, 1971, he heard an explosion in a 
nearby building and then entered the burning building to 
check for wounded or trapped soldiers, with complete 
disregard for his own safety and resulting in white 
phosphorous burns on his arms and neck.  This account does 
not correspond to any of the veteran's stressors as described 
above.  After a review of the record, to include the negative 
response already received from the U.S. Army and Joint 
Services Records Research Center (JSRRC), the Board has 
determined that it is not possible to obtain verification of 
the veteran's purported stressors.  Consequently, a medical 
link between current PTSD symptoms and any in-service 
stressors cannot be established.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  Therefore, the benefit of the doubt 
provision does not apply, and the claim must be denied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


